


Exhibit 10.35

 

EMPLOYEE NON-DISCLOSURE, NON-COMPETITION & INVENTIONS AGREEMENT

 

This Agreement made and entered into in Cambridge, Massachusetts, by Jeffrey M.
Leiden, M.D., Ph.D. (the “Executive”) and Vertex Pharmaceuticals Incorporated
(the “Company”), effective as of the Executive’s first day of employment with
the Company, on the 14th day of December, 2011.

 

WHEREAS, the Employee acknowledges the importance to Vertex Pharmaceuticals
Incorporated (the “Company”) and its Affiliates (as hereafter defined) of
protecting the valuable Confidential Information (as hereafter defined) and
goodwill that they have developed or acquired and their other legitimate
interests.

 

NOW, THEREFORE, in consideration of his initial employment with the Company and
in consideration of his being granted access to trade secrets and other
confidential information of the Company and its Affiliates and for other good
and valuable consideration, the receipt and sufficiency of which he hereby
acknowledges, the Executive hereby agrees with the Company as follows:

 

1.             Confidentiality.  The Executive acknowledges that the Company and
its Affiliates continually develop Confidential Information; that the Executive
may develop Confidential Information for the Company and its Affiliates; and
that the Executive has learned and will continue to learn of Confidential
Information while serving as a member of the board of directors of the Company
(the “Board”) and will learn of Confidential Information hereafter during the
course of employment with the Company.  The Executive shall comply with the
policies and procedures of the Company for protecting Confidential Information
and shall not disclose to any Person (as hereafter defined) or use, other than
as required for the proper performance of his duties and responsibilities to the
Company and its Affiliates, or as required by applicable law after notice to the
Company and a reasonable opportunity for the Company to seek protection of the
Confidential Information prior to disclosure, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates.  The Executive understands and agrees that
these restrictions shall continue to apply after his employment with the Company
terminates, regardless of the reason for such termination.  The confidentiality
obligation under this Section 1 shall not apply to information that is generally
known or readily available to the public at the time of disclosure to the
Executive or that becomes generally known or readily available to the public
thereafter through no wrongful act on the part of the Executive or any other
Person having an obligation of confidentiality to the Company or any of its
Affiliates.

 

2.             Return of Company Property.  All documents, records, tapes and
other media of every kind and description relating to the business, present or
otherwise, of the Company or any of its Affiliates and any copies, in whole or
in part, thereof (the “Documents”), whether or not prepared by the Executive,
shall be the sole and exclusive property of the Company and its Affiliates.  The
Executive shall safeguard all Documents and shall surrender to the Company at

 

--------------------------------------------------------------------------------


 

the time his employment terminates, or at such earlier time or times as the
Board or its designee may specify, all Documents and all other property of the
Company and its Affiliates then in the Executive’s possession or control.

 

3.             Assignment of Rights to Intellectual Property.  The Executive
shall promptly and fully disclose to the Company all Intellectual Property (as
defined in Section 8 hereof).  The Executive hereby assigns and agrees to assign
to the Company (or as otherwise directed by the Company) the Executive’s full
right, title and interest in and to all Intellectual Property.  The Executive
agrees to execute any and all applications for domestic and foreign patents,
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the Intellectual
Property to the Company and to permit the Company to enforce any patents,
copyrights or other proprietary rights to the Intellectual Property.  The
Executive will not charge the Company for time spent in complying with these
obligations.  All copyrightable works that the Executive creates shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.

 

4.             Restricted Activities.  The Executive agrees that the following
restrictions on his activities during and after his employment are necessary to
protect the goodwill, Confidential Information and other legitimate interests of
the Company and its Affiliates:

 

(a)           While the Executive is employed by the Company and for eighteen
(18) months after his employment terminates, regardless of the basis of such
termination, except as otherwise provided in Section 6(c) of the Executive’s
employment agreement with the Company of even date herewith, the Executive shall
not, directly or indirectly, whether as owner, partner, investor, consultant,
agent, employee, co-venturer or otherwise, (i) compete with the Company or any
of its Immediate Affiliates (as defined in Section 8 hereof) within the United
States or in any other country in which the Company or any of its Immediate
Affiliates markets, or is in active planning to market, any of the Products or
otherwise conducts or is in active planning to conduct business; (ii) undertake
any planning for any business competitive with the Products of the Company or
any of its Immediate Affiliates; or (iii) compete, or undertake any planning to
compete with, the Exclusive Licensees (as also defined in Section 8) with
respect to those Products as to which the Exclusive Licensees are licensed by
the Company or any of its Immediate Affiliates in those geographic areas covered
by those licenses.  Specifically, but without limiting the foregoing, the
Executive agrees not to engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the Products or with any
of the other business activities of the Company or any of its Immediate
Affiliates conducted or under consideration at any time during the Executive’s
employment or his service on the Board and further agrees not to work or provide
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, for or to any Person who is
engaged in any business that is competitive with the business of the Company or
any of its Immediate Affiliates or any of the Exclusive Licensees (with respect
to the Products licensed), as conducted or in planning during the Executive’s
employment.  For the purposes of this Section 4, the business of the Company and
its Immediate Affiliates and the Exclusive Licensees shall include all Products
and the Executive’s undertaking shall encompass all items, products and services
that may be used in substitution for Products.  The foregoing, however, shall
not prevent the Executive’s passive ownership of two percent (2%) or less of the
equity

 

2

--------------------------------------------------------------------------------


 

securities of any publicly traded company; nor in any way limit him in the
performance of his duties as a member of the boards of directors of companies
previously disclosed to the Company or otherwise approved by the Board of
Directors of the Company.

 

(b)           The Executive agrees that, during his employment with the Company,
he will not undertake any outside activity, whether or not competitive with the
business of the Company or any of its Immediate Affiliates, that could
reasonably give rise to a conflict of interest or otherwise interfere with any
of his duties, responsibilities or obligations to the Company or any of its
Immediate Affiliates.

 

(c)           The Executive agrees that, during his employment with the Company
and during the eighteen (18) months immediately following termination of his
employment, regardless of the basis of such termination, the Executive will not
directly or indirectly (a) solicit or encourage any customer or prospective
customer of the Company or any of its Immediate Affiliates or any of their
Exclusive Licensees to terminate or diminish its relationship with the Company
or any of its Immediate Affiliates; (b) seek to persuade any such customer or
prospective customer of the Company or any of its Immediate Affiliates or any
Exclusive Licensee to conduct with the Executive or any other Person any
business or activity that such customer, prospective customer or Exclusive
Licensee conducts or could conduct with the Company or any of its Immediate
Affiliates or (c) solicit or encourage any customer or prospective customer of
any of the Exclusive Licensees for any of the Products to terminate or diminish
such business with the Exclusive Licensees or to conduct such business with the
Executive or any other Person; provided that these restrictions shall apply
after termination of the Executive’s employment with the Company (y) only with
respect to those Persons who are or have been Exclusive Licensees or who are or
have been a customer or potential customer of the Company or any of its
Immediate Affiliates or the Exclusive Licensees at any time within the twelve
(12) month period immediately preceding the Date of Termination or whose
business has been solicited on behalf of the Company or any of its Immediate
Affiliates or any of the Exclusive Licensees by any of their employees or agents
within said twelve (12) month period, other than by form letter, blanket mailing
or published advertisement, and (z) only if the Executive has been introduced
to, or otherwise had contact with, such Person as a result of his employment or
other associations with the Company or one of its Immediate Affiliates or one of
their Exclusive Licensees or has had access to Confidential Information that
would assist in the Executive’s solicitation of such Person in competition with
the Company or one of its Immediate Affiliates or one of the Exclusive
Licensees.

 

(d)           The Executive agrees that during his employment (except in the
course of his duties on behalf of the Company or any of its Immediate
Affiliates) and during the eighteen (18) month period immediately following
termination of his employment, regardless of the basis for such termination, the
Executive will not, and will not assist any other Person to, (a) hire or solicit
for hiring any employee of the Company or any of its Immediate Affiliates or any
of the Exclusive Licensees or seek to persuade any employee of the Company or
any of its Immediate Affiliates or any of the Exclusive Licensees to discontinue
employment or (b) solicit or encourage any independent contractor providing
services to the Company or any of its Immediate Affiliates or any of the
Exclusive Licensees to terminate or diminish its relationship with them.  For
the purposes of the Executive’s obligations hereunder following termination of
his employment with the Company, an “employee” of the Company or any of its
Immediate

 

3

--------------------------------------------------------------------------------


 

Affiliates or any of the Exclusive Licensees or an “independent contractor”
providing services to the Company or any of its Immediate Affiliates or any of
the Exclusive Licensees is any Person who was such at any time during the twelve
(12) months preceding the Date of Termination.

 

5.             Notification Requirement.  During the eighteen (18) months
immediately following the Date of Termination, the Executive shall give notice
to the Company prior to beginning employment or a consulting position stating
the name and address of the Person for whom such employment or consulting is
undertaken and the nature of the Executive’s position with such Person.  The
Executive agrees to also provide the Company with such other pertinent
information as the Company may reasonably request in order to determine the
Executive’s continued compliance with his surviving obligations under Sections
1, 3 and 4 hereof.

 

6.             Enforcement of Covenants.  The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on him pursuant to Sections 1, 3 and 4 hereof. 
The Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the goodwill,
Confidential Information and other legitimate interests of the Company and its
Immediate Affiliates; that each and every one of those restraints is reasonable
in respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by these restraints.  The Executive further agrees that he will not
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing.  The Executive further acknowledges that, were he to
breach any of the covenants contained in Section 1, 3 or 4 hereof, the damage to
the Company would be irreparable.  The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond. 
The parties further agree that, in the event that any provision of Section 1, 3
or 4 hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

7.             Conflicting Agreements.  The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or similar covenants or any court
order or other legal obligation that would affect the performance of his
obligations hereunder.  The Executive agrees not to disclose to or use on behalf
of the Company or any of its Affiliates any proprietary information of a prior
employer or other Person without such Person’s consent.

 

8.             Definitions.  Words or phrases which are initially capitalized or
are within quotation marks shall have the meanings provided in this Section and
as provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:

 

4

--------------------------------------------------------------------------------

 

(a)                                 “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, contract or equity
interest.

 

(b)                                 “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
Persons with whom the Company or any of its Affiliates competes or does
business, or with whom the Company or any of its Affiliates plans to compete or
do business and any and all information, publicly known in whole or in part or
not, that, if disclosed by the Company or any of its Affiliates, would assist in
competition against them.  Confidential Information includes without limitation
such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Affiliates, (ii) the Products, (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (iv) the
identity and special needs of the customers of the Company and its Affiliates
and (v) the people and organizations with whom the Company and its Affiliates
have business relationships and the nature and substance of those
relationships.  Confidential Information also includes any and all information
received by the Company or any of its Affiliates belonging to any customer or
other Person with any understanding, express or implied, that the information
would not be disclosed.

 

(c)                                  “Date of Termination” means the date the
Executive’s employment with the Company terminates, regardless of the reason for
such termination, and, for the avoidance of doubt, whether occurring pursuant to
the employment agreement between the Company and the Executive of even date
herewith or otherwise.

 

(d)                                 “Exclusive Licensees” means those Persons
licensed by the Company and/or by one or more of its Immediate Affiliates to
distribute in specific geographic areas one or more of the Products.

 

(e)                                  “Immediate Affiliates” means the Company’s
direct and indirect subsidiaries, the Company’s direct and indirect parents and
their direct and indirect subsidiaries.

 

(f)                                   “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts and
ideas (whether or not patentable or copyrightable or registrable under any
comparable law or constituting trade secrets) conceived, made, created,
developed or reduced to practice by the Executive (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during the Executive’s service on the Board or his employment with the Company
or any of its Immediate Affiliates or that relate to the Products or to any
prospective activity of the Company or any of its Immediate Affiliates or to any
work performed by the Executive for the Company or any of its Immediate
Affiliates or that make use of Confidential Information or any of the equipment
or facilities of the Company or any of its Immediate Affiliates.

 

(g)                                  “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates.

 

5

--------------------------------------------------------------------------------


 

(h)                                 “Products” mean all products planned,
researched, developed, tested, manufactured, sold, licensed, leased or otherwise
distributed or put into use by the Company or any of its Immediate Affiliates,
together with all services provided or planned by the Company or any of its
Immediate Affiliates, during the Executive’s employment or during the period of
his service on the Board that preceded the Commencement Date.

 

9.                                      Assignment.  Neither the Company nor the
Executive may make any assignment of this Agreement or any interest in it, by
operation of law or otherwise, without the prior written consent of the other;
provided, however, that the Company may assign its rights and obligations under
this Agreement without the Executive’s consent in the event that the Company
shall hereafter affect a reorganization, consolidate with, or merge into any
Person or transfer to any Person all or substantially all of the business,
properties or assets of the Company.  This Agreement shall inure to the benefit
of and be binding upon the Executive and the Company, and each of their
respective successors, executors, administrators, heirs, representatives and
permitted assigns.  The Executive also agree that each of the Company’s
Affiliates shall have the right to enforce all of his obligations to that
Affiliate under this Agreement.  The Executive hereby expressly consents to be
bound by the provisions of this Agreement for the benefit of the Company and of
any successor or permitted assign to whose employ the Executive may be
transferred, without the necessity that this Agreement be re-signed at the time
of such transfer.

 

10.                               Severability.  If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

11.                               Notices.  Any and all notices, requests,
demands and other communications provided for by this Agreement shall be in
writing and shall be effective when delivered in person, consigned to a
reputable national courier service or deposited in the United States mail,
postage prepaid, and addressed to the Executive at his last known address on the
books of the Company or, in the case of the Company, at its principal place of
business in Cambridge, Massachusetts, attention of the Senior Vice President of
Human Resources with a copy to the Office of the General Counsel of the Company,
or to such other address as either party may specify by notice to the other
actually received.

 

12.                               Not a Contract for a Fixed Term.  The
Executive acknowledges and agrees that this Agreement does not in any way
obligate the Company to retain his services for a fixed period or at a fixed
level of compensation; nor does it in any way restrict his right or that of the
Company to terminate his employment at any time, with or without notice or
cause.

 

13.                               Entire Agreement; Amendments; Waivers;
Survival.  This Agreement sets forth the entire agreement between the Executive
and the Company and supersedes all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the subject
matter hereof; provided, however, that this Agreement shall not terminate or
supersede the employment agreement between the Executive and the Company of even
date herewith; nor shall it supersede any confidentiality or other obligations
the Executive may have

 

6

--------------------------------------------------------------------------------


 

in connection with his service on the Board.  This Agreement may not be modified
or amended, and no breach shall be deemed to be waived, unless agreed to in
writing by the Executive and an expressly authorized member of the Board.  If
any provision of this Agreement should, for any reason, be held invalid or
unenforceable in any respect, it shall not affect any other provisions, and
shall be construed by limiting it so as to be enforceable to the maximum extent
permissible by law.  Provisions of this Agreement shall survive any termination
of the Executive’s employment to the extent so provided in this Agreement or if
necessary or desirable to accomplish the purpose of other surviving provisions.

 

14.                               Headings and Counterparts.  The headings and
captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement.  This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.

 

15.                               Governing Law.  This is a Massachusetts
contract and shall be construed and enforced under and be governed in all
respects by the laws of The Commonwealth of Massachusetts, without regard to the
conflict of laws principles thereof.

 

16.                               Executive’s Representations.  In signing this
Agreement, the Executive represents and warrants to the Company that he has read
and understood all of its terms; that he has had a full and reasonable
opportunity to consider its terms and to consult with an attorney and any person
of his choosing before signing, if he wished to do so; that he has not relied on
any agreements or representations, express or implied, concerning the subject
matter hereof that are not set forth expressly in this Agreement; and that he
has signed this Agreement knowingly and voluntarily.

 

Intending to be legally bound hereby, the Executive has signed this Agreement
under seal to take effect as of the date first written above.

 

THE EXECUTIVE:

 

 

 

Signature:

/s/ Jeffrey M. Leiden

 

 

Jeffrey M. Leiden, M.D., Ph.D.

 

 

 

Accepted and Agreed:

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

By:

/s/ Matthew W. Emmens

 

 

Matthew W. Emmens

 

 

President, Chairman and CEO

 

 

7

--------------------------------------------------------------------------------

 
